DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see section titled “Claim Objections”, with respect to claims 12, 17-18 and 37-38 have been fully considered and are persuasive.  The objection of claims 12, 17-18 and 37-38 has been withdrawn. 
Applicant’s arguments, see section titled “Claim Rejections under 35 U.S.C. § 112”, with respect to claims 11-13 and 36-38 have been fully considered and are persuasive.  The rejection of claims 11-13 and 36-38 has been withdrawn. 
Applicant's arguments filed 6/16/2022 in section titled “Claims Rejections under 35 U.S.C. § 103” have been fully considered but they are not persuasive.
In response to Applicant arguments that “As noted above, Hosseini discloses a UE transmitting to a base station a DCI (e.g., a single control message) indicating resources allocated for retransmissions and a repetition level for the retransmissions. However, the prior art is not seen to disclose "receiving via different control messages control information indicating second entities for receiving retransmission repetitions of the data...at least one of the control messages indicate the second entities for receiving the retransmission repetitions" as recited in amended independent claim 1 (emphasis added)… For at least these reasons, Applicant submits that amended independent claim 1 and its dependents are allowable. Withdrawal of this rejection and allowance of these claims is respectfully requested”, the Examiner respectfully disagrees. As shown in the office action, Hosseini teaches a UE receiving two different control information at different times (see at least ¶ 112 and 117) and thus shows different messages being received. As stated below, the Examiner corresponds both control information to the claimed control information. Furthermore Hosseini teaches “at least one of the control messages indicate the second entities for receiving the retransmission repetitions” (see ¶ 112, the UE 115 may receive control information that indicates allocated resources for the retransmission of the one or more CBs according to a first repetition level that includes at least two retransmissions of each of the one or more CBs; ¶ 117, UE 115 may receive second control information that indicates second allocated resources for the second retransmission according to a second repetition level; ¶ 116, a second retransmission of the first CB; ¶ 115, a first CB of the one or more CBs). As shown, the two received control information of Hosseini “indicate the second entities for receiving the retransmission repetitions”.
In response to Applicant’s arguments for claims 4, 7, 14, 26, 29, 32, 35, 39, 51, 54, 67, 70, 72 and 76, for at least similar reasons presented above and the rejection shown below for claims 4, 7, 14, 26, 29, 32, 35, 39, 51, 54, 67, 70, 72 and 76, claims 4, 7, 14, 26, 29, 32, 35, 39, 51, 54, 67, 70, 72 and 76 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 13 and 37-38 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 13, Applicant has amended this claim to now recite “the third entity and the fourth entity receiving retransmission repetitions”. Applicant states that support is found in ¶ 46, 61, 71 and 87 of the present application as filed. A review of these paragraphs and the rest of the specification does not provide support for the amendment. The closest the Examiner found is in ¶ 64 of the published specification which recites “the same UL A/N feedback resources may be configured for all or one of the first and second entities receiving retransmission repetitions”.
Regarding claim 37, Applicant has amended this claim to now recite “the third entity and the fourth entity for transmitting each of the retransmission repetitions”. Applicant states that support is found in ¶ 46, 61, 71 and 87 of the present application as filed. A review of these paragraphs and the rest of the specification does not provide support for the amendment. The closest the Examiner found is in ¶ 132 of the published specification which recites “each of the different UL A/N feedback resources is configured for each of the first and second entities for transmitting each of the retransmission repetitions”.
Regarding claim 38, Applicant has amended this claim to now recite “the third entity and the fourth entity for transmitting retransmission repetitions”. Applicant states that support is found in ¶ 46, 61, 71 and 87 of the present application as filed. A review of these paragraphs and the rest of the specification does not provide support for the amendment. The closest the Examiner found is in ¶ 133 of the published specification which recites “the same UL A/N feedback resources is configured for one or more of the first and second entities for transmitting retransmission repetitions”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 7, 29-30, 32, 54-55, 70 and 72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, it is unclear what “the control messages” in line 2 is referring to since there are “different control messages” and “separate control messages”. Claims 5 and 7 fail to resolve the deficiency of claim 4 and are thus rejected under similar rationale.
Regarding claim 5, it is unclear what “the control messages” in line 1 is referring to since there are “different control messages” and “separate control messages”. 
Regarding claim 7, it is unclear what “the control messages” in line 1 is referring to since there are “different control messages” and “separate control messages”. 
Regarding claim 29, it is unclear what “the control messages” in line 2 is referring to since there are “different control messages” and “separate control messages”. Claims 30 and 32 fail to resolve the deficiency of claim 29 and are thus rejected under similar rationale.
Regarding claim 30, it is unclear what “the control messages” in line 1 is referring to since there are “different control messages” and “separate control messages”. 
Regarding claim 32, it is unclear what “the control messages” in line 1 is referring to since there are “different control messages” and “separate control messages”. 
Regarding claim 54, it is unclear what “the control messages” in line 2 is referring to since there are “different control messages” and “separate control messages”. Claim 55 fails to resolve the deficiency of claim 54 and is thus rejected under similar rationale.
Regarding claim 55, it is unclear what “the control messages” in line 1 is referring to since there are “different control messages” and “separate control messages”. 
Regarding claim 70, it is unclear what “the control messages” in line 2 is referring to since there are “different control messages” and “separate control messages”. Claim 72 fails to resolve the deficiency of claim 70 and is thus rejected under similar rationale.
Regarding claim 72, it is unclear what “the control messages” in line 1 is referring to since there are “different control messages” and “separate control messages”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180234881 by Hosseini et al. (hereinafter Hosseini) (IDS filed 6/21/2021) and in view of US 20180070341 by Islam et al. (hereinafter Islam).

Regarding claim 1, Hosseini teaches a method for wireless communication, comprising: 
receiving an initial transmission of data from a network on a first entity (fig. 5, at step 510, UE 115-b receiving from 105-b a DL transmission; ¶ 63, the downlink transmission 510 may include a TB that has a…CB…; ¶ 50, base station 105-a may communicate with UE 115-a, and one or more other UEs within a coverage area 110-a of the base station 105-a, over…a downlink carrier 215… base station 105-a…may allocated downlink resources 220 in downlink carrier 215 for downlink transmissions from the base station 105-a to the UE 115-a; ¶ 4, In a LTE or LTE-Advanced (LTE-A) network, a set of one or more base stations); 
receiving via different control messages control information indicating second entities for receiving retransmission repetitions of the data (¶ 112, the UE 115 may receive control information that indicates allocated resources for the retransmission of the one or more CBs according to a first repetition level that includes at least two retransmissions of each of the one or more CBs; ¶ 117, UE 115 may receive second control information that indicates second allocated resources for the second retransmission according to a second repetition level; ¶ 116, a second retransmission of the first CB; ¶ 115, a first CB of the one or more CBs. Examiner correspond both the control information and the second control information to the claimed control information), 
wherein one or more of the second entities are different than the first entity (¶ 50, allocated downlink resources 220 in downlink carrier 215 for downlink transmissions; ¶ 112, allocated resources for the retransmission of the one or more CBs; ¶ 117, second allocated resources for the second retransmission; ¶ 61, resources may be reserved for…retransmission only), 
and wherein at least one of the control messages indicate the second entities for receiving the retransmission repetitions (¶ 112, the UE 115 may receive control information that indicates allocated resources for the retransmission of the one or more CBs according to a first repetition level that includes at least two retransmissions of each of the one or more CBs; ¶ 117, UE 115 may receive second control information that indicates second allocated resources for the second retransmission according to a second repetition level; ¶ 116, a second retransmission of the first CB; ¶ 115, a first CB of the one or more CBs); 
and receiving the retransmission repetitions of the data via the second entities (fig. 12, shows step 1220 having receive the retransmission of the one or more CBs at the allocated resources and step 1240 having monitor the second allocated resources for the retransmission of the first CB; fig. 14, shows step 1450 having retransmit the first CB according to the second repetition level using the second allocated resources; ¶ 75, Receiver 710 may receive information such as packets, user data, or control information associated with various information channels (e.g., control channels, data channels, and information related to feedback retransmission repetition coding for wireless communications, etc.)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hosseini’s teachings with Hosseini’s one or more other embodiments. The motivation is providing an improved methods, systems, devices, or apparatuses that support feedback retransmission repetition coding (Hosseini ¶ 6). 
Although Hosseini teaches receiving an initial transmission of data from a network on a first entity, Hosseini does not explicitly disclose monitoring for an initial transmission of data from a network on a first entity.
Islam in the same or similar field of endeavor teaches monitoring for transmission of data (¶ 89, UE can monitor at K occasions within each DL portion; ¶ 81, resources used for the initial transmission). By modifying Hosseini’s teachings of an initial transmission of data from a network on a first entity with Islam’s teachings of monitoring for transmission of data, the modification results in monitoring for an initial transmission of data from a network on a first entity.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hosseini’s teachings with Islam’s above teachings. The motivation is to try to improve resource utilization (Islam ¶ 6). Known work in one field of endeavor (Islam prior art) may prompt variations of it for use in either the same field or a different one (Hosseini prior art) based on design incentives (to try to improve resource utilization) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 4, the combination teaches the method of claim 1, wherein the control information is received via separate control messages, each of the control messages being received prior to a respective one of the retransmission repetitions of the data (Hosseini fig. 12, shows at step 1210 receive control information that indicates allocated resources for the retransmission of the one or more CBs according to a first repetition level that includes at least two retransmissions of each of the one or more CBs and then later at step 1220 receive the retransmissions of the one or more CBs at the allocated resources and at step 1235 receive second control information that indicates second allocated resources for the second retransmission accord to a second repetition level and then later at step 1240 monitor the second allocated resources for the retransmission of the first CB; fig. 14 step 1450 secondly retransmit the first CB according to the second repetition level using the second allocated resources).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Hosseini’s one or more other embodiments. The motivation is providing an improved methods, systems, devices, or apparatuses that support feedback retransmission repetition coding (Hosseini ¶ 6). 

Regarding claim 7, the combination teaches the method of claim 4, wherein each of the control messages indicates a respective one of the second entities (Hosseini ¶ 112, the UE 115 may receive control information that indicates allocated resources for the retransmission of the one or more CBs according to a first repetition level that includes at least two retransmissions of each of the one or more CBs; ¶ 117, UE 115 may receive second control information that indicates second allocated resources for the second retransmission according to a second repetition level).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Hosseini’s one or more other embodiments. The motivation is providing an improved methods, systems, devices, or apparatuses that support feedback retransmission repetition coding (Hosseini ¶ 6). 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini and Islam and in further view of US 20090055703 by Kim et al. (hereinafter Kim).

Regarding claim 14, the combination teaches the method of claim 1, wherein the retransmission repetitions of the data comprises a first retransmission repetition of the data and a second retransmission repetition of the data (Hosseini ¶ 112, the UE 115 may receive control information that indicates allocated resources for the retransmission of the one or more CBs according to a first repetition level that includes at least two retransmissions of each of the one or more CBs; ¶ 117, UE 115 may receive second control information that indicates second allocated resources for the second retransmission according to a second repetition level). 
Although the combination teaches decoding the retransmission repetitions (Hosseini ¶ 67, UE 115-b may combine multiple repetitions of the retransmitted CBs/CBGs, and attempt to decode the CBs/CBGs) and the first retransmission repetition of the data, the second retransmission repetition of the data, and the initial transmission of the data and transmitting a A/N message to the network (Hosseini fig. 5, shows UE 115-b transmitting Retransmission Request and ACK/Retransmission Request to base station 105-b), the combination does not explicitly disclose decoding the retransmission repetitions by combining the first retransmission repetition of the data, the second retransmission repetition of the data, and the initial transmission of the data; generating an A/N message indicating whether the decoding of the retransmission repetitions of the data was successful; and transmitting the A/N message to the network.
Kim in the same or similar field of endeavor teaches decoding retransmission repetitions by combining a first retransmission repetition of data, a second retransmission repetition of the data, and an initial transmission of the data; generating an A/N message indicating whether the decoding of the retransmission repetitions of the data was successful; and transmitting the A/N message (¶ 18, data channels for the initial transmission of step 201, the first retransmission of step 203 and the second retransmission of step 205 all transmit the same information. Upon receiving the second retransmission data of step 205, the receiver performs combining on the initial transmission of step 201, the first retransmission of step 203, and the second retransmission of step 205, and performs demodulation on the data channel. In this process, if it is determined that the data transmission succeeds in demodulation, the receiver feeds back ACK of step 206 to the transmitter; ¶ 16, an example of data transmission by HARQ to which the present invention is applied). By modifying the combination’s teachings of decoding the retransmission repetitions and the first retransmission repetition of the data, the second retransmission repetition of the data, and the initial transmission of the data and transmitting a A/N message to the network with Kim’s teachings of decoding retransmission repetitions by combining a first retransmission repetition of data, a second retransmission repetition of the data, and an initial transmission of the data; generating an A/N message indicating whether the decoding of the retransmission repetitions of the data was successful; and transmitting the A/N message, the modification results in decoding the retransmission repetitions by combining the first retransmission repetition of the data, the second retransmission repetition of the data, and the initial transmission of the data; generating an A/N message indicating whether the decoding of the retransmission repetitions of the data was successful; and transmitting the A/N message to the network.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Kim’s above teachings. The motivation is improving reception performance (Kim ¶ 15). Known work in one field of endeavor (Kim prior art) may prompt variations of it for use in either the same field or a different one (Hosseini prior art) based on design incentives (improving reception performance) or other market forces if the variations are predictable to one or ordinary skill in the art.

Claim(s) 26, 29, 32, 51, 54, 67, 70 and 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180234881 by Hosseini et al. (hereinafter Hosseini) (IDS filed 6/21/2021).

Regarding claim 26, Hosseini teaches a method for wireless communication, comprising: 
transmitting an initial transmission of data to a user-equipment (UE) on a first entity (fig. 5, at step 510, UE 115-b receiving from 105-b a DL transmission; ¶ 63, the downlink transmission 510 may include a TB that has a…CB…; ¶ 50, base station 105-a may communicate with UE 115-a, and one or more other UEs within a coverage area 110-a of the base station 105-a, over…a downlink carrier 215… base station 105-a…may allocated downlink resources 220 in downlink carrier 215 for downlink transmissions from the base station 105-a to the UE 115-a; ¶ 4, In a LTE or LTE-Advanced (LTE-A) network, a set of one or more base stations); 
transmitting via different control messages control information indicating second entities for receiving retransmission repetitions of the data (¶ 112, the UE 115 may receive control information that indicates allocated resources for the retransmission of the one or more CBs according to a first repetition level that includes at least two retransmissions of each of the one or more CBs; ¶ 117, UE 115 may receive second control information that indicates second allocated resources for the second retransmission according to a second repetition level; ¶ 116, a second retransmission of the first CB; ¶ 115, a first CB of the one or more CBs. Examiner correspond both the control information and the second control information to the claimed control information), 
wherein one or more of the second entities are different than the first entity (¶ 50, allocated downlink resources 220 in downlink carrier 215 for downlink transmissions; ¶ 112, allocated resources for the retransmission of the one or more CBs; ¶ 117, second allocated resources for the second retransmission; ¶ 61, resources may be reserved for…retransmission only), 
and wherein at least one of the control messages indicate the second entities for receiving the retransmission repetitions (¶ 112, the UE 115 may receive control information that indicates allocated resources for the retransmission of the one or more CBs according to a first repetition level that includes at least two retransmissions of each of the one or more CBs; ¶ 117, UE 115 may receive second control information that indicates second allocated resources for the second retransmission according to a second repetition level; ¶ 116, a second retransmission of the first CB; ¶ 115, a first CB of the one or more CBs); 
and transmitting the retransmission repetitions of the data via the second entities (fig. 12, shows step 1220 having receive the retransmission of the one or more CBs at the allocated resources and step 1240 having monitor the second allocated resources for the retransmission of the first CB; fig. 14, shows step 1450 having retransmit the first CB according to the second repetition level using the second allocated resources).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hosseini’s teachings with Hosseini’s one or more other embodiments. The motivation is providing an improved methods, systems, devices, or apparatuses that support feedback retransmission repetition coding (Hosseini ¶ 6).

Regarding claim 29, Hosseini teaches the method of claim 26, wherein the control information is transmitted via separate control messages, each of the control messages being transmitted prior to a respective one of the retransmission repetitions of the data (Hosseini fig. 12, shows at step 1210 receive control information that indicates allocated resources for the retransmission of the one or more CBs according to a first repetition level that includes at least two retransmissions of each of the one or more CBs and then later at step 1220 receive the retransmissions of the one or more CBs at the allocated resources and at step 1235 receive second control information that indicates second allocated resources for the second retransmission accord to a second repetition level and then later at step 1240 monitor the second allocated resources for the retransmission of the first CB; fig. 14 step 1450 secondly retransmit the first CB according to the second repetition level using the second allocated resources).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Hosseini’s one or more other embodiments. The motivation is providing an improved methods, systems, devices, or apparatuses that support feedback retransmission repetition coding (Hosseini ¶ 6).

Regarding claim 32, Hosseini teaches the method of claim 29, wherein each of the control messages indicates a respective one of the second entities (Hosseini ¶ 112, the UE 115 may receive control information that indicates allocated resources for the retransmission of the one or more CBs according to a first repetition level that includes at least two retransmissions of each of the one or more CBs; ¶ 117, UE 115 may receive second control information that indicates second allocated resources for the second retransmission according to a second repetition level).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Hosseini’s one or more other embodiments. The motivation is providing an improved methods, systems, devices, or apparatuses that support feedback retransmission repetition coding (Hosseini ¶ 6).

Regarding claim 51, Hosseini teaches a method for wireless communication, comprising: 
transmitting an initial transmission of data to a network on a first entity (¶ 50, base station 105-a may communicate with UE 115-a, and one or more other UEs within a coverage area 110-a of the base station 105-a, over an uplink carrier… resources for communication with UEs over uplink carrier; ¶ 58, an uplink transmission 430 may include a…uplink CB…); 
receiving via different control messages control information indicating second entities for transmitting retransmission repetitions of the data (¶ 79, Resource allocation component 730 may receive control information that indicates allocated resources for the retransmission of the one or more CBs according to a first repetition level that includes at least two retransmissions of each of the one or more CBs, and receive second control information that indicates second allocated resources for the second retransmission according to a second repetition level. Examiner correspond both the control information and the second control information to the claimed control information), 
wherein one or more of the second entities are different than the first entity (¶ 50, resources for communication with UEs over uplink carrier; ¶ 79, resources for the retransmission of the one or more CBs… second allocated resources for the second retransmission; ¶ 61, resources may be reserved for…retransmission only), 
and wherein at least one of the control messages indicate the second entities for receiving the retransmission repetitions (¶ 112, the UE 115 may receive control information that indicates allocated resources for the retransmission of the one or more CBs according to a first repetition level that includes at least two retransmissions of each of the one or more CBs; ¶ 117, UE 115 may receive second control information that indicates second allocated resources for the second retransmission according to a second repetition level; ¶ 116, a second retransmission of the first CB; ¶ 115, a first CB of the one or more CBs); 
and transmitting the retransmission repetitions of the data via the second entities in accordance with the control information (¶ 78, retransmit the one or more CBs according to the first repetition level using the allocated resources…and secondly retransmit a CB according to a second repetition level using second allocated resources).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hosseini’s teachings with Hosseini’s one or more other embodiments. The motivation is providing an improved methods, systems, devices, or apparatuses that support feedback retransmission repetition coding (Hosseini ¶ 6).

Regarding claim 54, Hosseini teaches the method of claim 51, wherein the control information is received via separate control messages, each of the control messages being received prior to a respective one of the retransmission repetitions of the data (Hosseini ¶ 79, Resource allocation component 730 may receive control information that indicates allocated resources for the retransmission of the one or more CBs according to a first repetition level that includes at least two retransmissions of each of the one or more CBs, and receive second control information that indicates second allocated resources for the second retransmission according to a second repetition level; ¶ 78, retransmit the one or more CBs according to the first repetition level using the allocated resources…and secondly retransmit a CB according to a second repetition level using second allocated resources).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hosseini’s teachings with Hosseini’s one or more other embodiments. The motivation is providing an improved methods, systems, devices, or apparatuses that support feedback retransmission repetition coding (Hosseini ¶ 6).

Regarding claim 67, Hosseini teaches a method for wireless communication, comprising: 
receiving an initial transmission of data from a user-equipment (UE) on a first entity (¶ 50, base station 105-a may communicate with UE 115-a, and one or more other UEs within a coverage area 110-a of the base station 105-a, over an uplink carrier… resources for communication with UEs over uplink carrier; ¶ 58, an uplink transmission 430 may include a…uplink CB…); 
transmitting via different control messages control information indicating second entities for transmitting retransmission repetitions of the data (¶ 79, Resource allocation component 730 may receive control information that indicates allocated resources for the retransmission of the one or more CBs according to a first repetition level that includes at least two retransmissions of each of the one or more CBs, and receive second control information that indicates second allocated resources for the second retransmission according to a second repetition level. Examiner correspond both the control information and the second control information to the claimed control information), 
wherein one or more of the second entities are different than the first entity (¶ 50, resources for communication with UEs over uplink carrier; ¶ 79, resources for the retransmission of the one or more CBs… second allocated resources for the second retransmission; ¶ 61, resources may be reserved for…retransmission only), 
and wherein at least one of the control messages indicate the second entities for receiving the retransmission repetitions (¶ 112, the UE 115 may receive control information that indicates allocated resources for the retransmission of the one or more CBs according to a first repetition level that includes at least two retransmissions of each of the one or more CBs; ¶ 117, UE 115 may receive second control information that indicates second allocated resources for the second retransmission according to a second repetition level; ¶ 116, a second retransmission of the first CB; ¶ 115, a first CB of the one or more CBs); 
and receiving the retransmission repetitions of the data via the second entities (¶ 78, retransmit the one or more CBs according to the first repetition level using the allocated resources…and secondly retransmit a CB according to a second repetition level using second allocated resources; ¶ 80, receive the retransmissions of the one or more CBs at the allocated resources…monitor the second allocated resources for the retransmissions of the first CB; ¶ 75, Receiver 710 may receive information such as packets, user data, or control information associated with various information channels (e.g., control channels, data channels, and information related to feedback retransmission repetition coding for wireless communications, etc.)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hosseini’s teachings with Hosseini’s one or more other embodiments. The motivation is providing an improved methods, systems, devices, or apparatuses that support feedback retransmission repetition coding (Hosseini ¶ 6).

Regarding claim 70, Hosseini teaches the method of claim 67, wherein the control information is transmitted via separate control messages, each of the control messages being transmitted prior to a respective one of the retransmission repetitions of the data (Hosseini ¶ 79, Resource allocation component 730 may receive control information that indicates allocated resources for the retransmission of the one or more CBs according to a first repetition level that includes at least two retransmissions of each of the one or more CBs, and receive second control information that indicates second allocated resources for the second retransmission according to a second repetition level…transmit control information to the receiving device indicating the allocated resources…transmit second control information to the receiving device indicating the second allocated resources; ¶ 78, retransmit the one or more CBs according to the first repetition level using the allocated resources…and secondly retransmit a CB according to a second repetition level using second allocated resources).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hosseini’s teachings with Hosseini’s one or more other embodiments. The motivation is providing an improved methods, systems, devices, or apparatuses that support feedback retransmission repetition coding (Hosseini ¶ 6).

Regarding claim 76, Hosseini teaches the method of claim 67, wherein the initial transmission of the data is received during a transmission occasion (Hosseini ¶ 50, base station 105-a may communicate with UE 115-a, and one or more other UEs within a coverage area 110-a of the base station 105-a, over an uplink carrier… resources for communication with UEs over uplink carrier…uplink resources 210…may correspond to a 0.5 ms transmission slot. In some cases…uplink resources 210…may correspond to a legacy LTE TTI of 1 ms; ¶ 58, an uplink transmission 430 may include a…uplink CB…), and wherein the retransmission repetitions of the data are received during a retransmission time window if the data is not successfully decoded during the transmission occasion (given non-patentable weight since the condition is not satisfied. See MPEP 2111.04(II) for more information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hosseini’s teachings with Hosseini’s one or more other embodiments. The motivation is providing an improved methods, systems, devices, or apparatuses that support feedback retransmission repetition coding (Hosseini ¶ 6).

Claim(s) 35 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini and in view of US 20180139727 by Bayesteh et al. (hereinafter Bayesteh).

Regarding claim 35, Hosseini teaches the method of claim 26, wherein the retransmission repetitions of the data comprises a first retransmission repetition of the data and a second retransmission repetition of the data (Hosseini ¶ 112, the UE 115 may receive control information that indicates allocated resources for the retransmission of the one or more CBs according to a first repetition level that includes at least two retransmissions of each of the one or more CBs; ¶ 117, UE 115 may receive second control information that indicates second allocated resources for the second retransmission according to a second repetition level), the method further comprising: receiving a first acknowledgment/negative acknowledgement (A/N) message indicating whether decoding of the first retransmission repetition of the data was successful (Hosseini fig. 5 step 540 UE 115-b receiving a first retransmission and step 545 determine if mission CBs are successfully received; ¶ 67, the UE 115-b may determine if the missing CBs/CBGs are successfully received…attempt to decode the CBs/CBGs. In the decoding is successful, the UE 115-b may generate an ACK as part of the feedback procedure. If one or more of the CBs/CBGs are still not successfully received, the UE 115-b may generate another request for retransmission. The UE 115-b may then transmit ACK/retransmission request 550 to the base station 105-b; ¶ 64, retransmission request…may be HARQ ACK/NACK information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hosseini’s teachings with Hosseini’s one or more other embodiments. The motivation is providing an improved methods, systems, devices, or apparatuses that support feedback retransmission repetition coding (Hosseini ¶ 6).
Although Hosseini teaches the second retransmission repetition of the data, Hosseini does not explicitly disclose receiving a second A/N message indicating whether decoding of the second retransmission repetition of the data was successful.
Bayesteh in the same or similar field of endeavor teaches receiving a second A/N message indicating whether decoding of a second retransmission repetition of data was successful (¶ 197, determine whether data received in…retransmissions/repetitions is correctly decoded and if so send a NACK (should be ACK) or otherwise request retransmission in some embodiments, for example; ¶ 148, ACK/NACK-based retransmission…receiver sends a NACK if the data is not decoded correctly). By modifying Hosseini’s teachings of the second retransmission repetition of the data with Bayesteh’s teachings of receiving a second A/N message indicating whether decoding of a second retransmission repetition of data was successful, the modification results in receiving a second A/N message indicating whether decoding of the second retransmission repetition of the data was successful.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hosseini’s teachings with Bayesteh’s above teachings. The motivation is implementing efficient resource management for resources (Bayestech ¶ 96). Known work in one field of endeavor (Bayestech prior art) may prompt variations of it for use in either the same field or a different one (Hosseini prior art) based on design incentives (efficient resource management for resources) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 39, Hosseini teaches the method of claim 26, wherein the retransmission repetitions of the data comprises a first retransmission repetition of the data and a second retransmission repetition of the data (Hosseini ¶ 112, the UE 115 may receive control information that indicates allocated resources for the retransmission of the one or more CBs according to a first repetition level that includes at least two retransmissions of each of the one or more CBs; ¶ 117, UE 115 may receive second control information that indicates second allocated resources for the second retransmission according to a second repetition level).
Although Hosseini teaches the retransmission repetitions of the data, Hosseini does not explicitly disclose receiving an A/N message indicating whether decoding of the retransmission repetitions of the data was successful.
Bayesteh in the same or similar field of endeavor teaches receiving an A/N message indicating whether decoding of retransmission repetitions of data was successful (¶ 197, determine whether data received in…retransmissions/repetitions is correctly decoded and if so send a NACK (should be ACK) or otherwise request retransmission in some embodiments, for example; ¶ 148, ACK/NACK-based retransmission…receiver sends a NACK if the data is not decoded correctly). By modifying Hosseini’s teachings of the retransmission repetitions of the data with Bayesteh’s teachings of receiving an A/N message indicating whether decoding of retransmission repetitions of data was successful, the modification results in receiving an A/N message indicating whether decoding of the retransmission repetitions of the data was successful.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hosseini’s teachings with Bayesteh’s above teachings. The motivation is implementing efficient resource management for resources (Bayestech ¶ 96). Known work in one field of endeavor (Bayestech prior art) may prompt variations of it for use in either the same field or a different one (Hosseini prior art) based on design incentives (efficient resource management for resources) or other market forces if the variations are predictable to one or ordinary skill in the art.

Claim(s) 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini and in view of US 20200092856 by Horiuchi et al. (hereinafter Horiuchi).

Regarding claim 72, Hosseini teaches the method of claim 70.
Although Hosseini teaches the control messages and resources allocated for transmitting another one of the control messages (Hosseini ¶ 79, second control information that indicates second allocated resources for the second retransmission according to a second repetition level; ¶ 33, Control information and data may be multiplexed on an uplink channel or downlink according to various techniques. Control information and data may be multiplexed on a downlink channel, for example, using time division multiplexing (TDM) techniques, frequency division multiplexing (FDM) techniques, or hybrid TDM-FDM techniques; ¶ 50, base station 105-a may allocate resources for communication with UEs over uplink carrier 205 and downlink carrier 215), Hosseini does not explicitly disclose at least one of the control messages indicates resources allocated for transmitting another one of the control messages.
Horiuchi in the same or similar field of endeavor teaches the concept of at least one of control messages indicates resources allocated for transmitting another one of the control messages (¶ 36, first DCI indicates the resource to which the second DCI is assigned; fig. 12, shows second DCI associated frequency and time resources). By modifying Hosseini’s teachings of the control messages and resources allocated for transmitting another one of the control messages with Horiuchi’s teachings of the concept of at least one of control messages indicates resources allocated for transmitting another one of the control messages, the modification results in at least one of the control messages indicates resources allocated for transmitting another one of the control messages.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hosseini’s teachings with Horiuchi’s above teachings. The motivation is appropriately identifying control information (Horiuchi ¶ 13). Known work in one field of endeavor (Horiuchi prior art) may prompt variations of it for use in either the same field or a different one (Hosseini prior art) based on design incentives (appropriately identifying control information) or other market forces if the variations are predictable to one or ordinary skill in the art.

Allowable Subject Matter
Claims 10-12, 15, 17-18, 36, 40-41 and 55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5, 13, 30, 37-38 and 55 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph and/or 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476